Citation Nr: 1423646	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-42 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic left ear infections.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1967 to September 1969, including service in the Republic of Vietnam from February 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2008 ratings decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Regional Office in Detroit, Michigan certified this case to the Board on appeal.  

In July 2011, the Veteran presented testimony at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In March 2012, the Board remanded the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and bilateral ear infections.  Subsequently, in a November 2012 rating decision, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss, and chronic right ear infections.  These grants of service connection constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal regarding the assigned evaluations or effective dates.  Thus, those matters are not in appellate status.  See Grantham, 114 F.3d at 1158.  The issues of entitlement to service connection for tinnitus and chronic left ear infections have since been returned to the Board for appellate review.  

In December 2012, the Veteran submitted a statement in support of his claim and copies of lay statements from his wife and a friend who served with him in Vietnam.  The AMC did not review this evidence, as it was received following the November 2012 supplemental statement of the case (SSOC).  Neither the Veteran nor his representative has submitted a waiver in connection with these statements.  Referral to the RO of evidence received directly by the Board is generally required in such situations.  38 C.F.R. § 20.1304 (2013).  However, the statements are either duplicative of evidence already of record or copies of records already submitted.  The lay statements by the Veteran's wife and friend are exact copies of statements received in April 2008 and September 2008, respectively.  The Veteran's own December 2012 statement reiterated his self-treatment for chronic ear infections, and contentions regarding in-service noise exposure, which he had previously asserted in his February 2008 claim, September 2008 claim, and July 2011 hearing testimony.  Therefore, no waiver is required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  However, a review of the Veteran's Virtual VA claims file reveals records from the Detroit VA Medical Center (VAMC) for treatment on May 10, 2010.  Neither the RO nor the AMC have reviewed these records in a SSOC.  To the extent that this evidence is relevant to the claim of entitlement to service connection for chronic left ear infections, the Board notes that the Agency of Original Jurisdiction (AOJ) will have the opportunity upon remand to consider any VA treatment records.  As service connection for tinnitus is granted herein, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA file.  

The issue of entitlement to service connection for chronic left ear infections is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The preponderance of the evidence demonstrates that tinnitus is related to service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In the decision below, the Board grants service connection for tinnitus.  In light of the favorable decision, the Board finds that all notification and development action needed to fairly adjudicate this appeal have been accomplished.  

The Veteran seeks service connection for tinnitus based upon his in-service noise exposure as a mechanic in Vietnam, and on a secondary basis as due to his now service connected chronic right ear infections.  Specifically, he contends that his service in Vietnam exposed him to a variety of acoustic trauma not merely restricted to his Military Occupational Specialty (MOS).  At his Board hearing, he testified as to riding on convoys and guarding ammunition dumps, as well as being exposed to aircraft noise in close proximity to the Bien Hoa Air Base.  

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the weight of the evidence of record supports a finding of service connection for tinnitus.  First, there is a current diagnosis of tinnitus in a December 2008 VA examination report.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Additionally, the Veteran has provided competent and credible testimony that he currently has ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Second, the evidence of record indicates in-service noise exposure.  The Veteran provided competent and credible testimony at his July 2011 Board hearing that he was exposed to several forms of hazardous noise while deployed to Vietnam.  He described rocket fire, ammunition dumps, airfields, helicopters, and large trucks as sources of acoustic trauma.  His DD-214 shows that his MOS involved auto mechanical repair, and this supports his testimony as to hazardous noise exposure from large trucks and on convoys.  The Board finds there was exposure to noise during service, giving due consideration to the places, types, and circumstances of a Veteran's service as shown by his service records and all medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).  Additionally, the Veteran has provided competent and credible testimony that his tinnitus began during service.  See Charles, 16 Vet. App. at 374 (2002); Caluza, 7 Vet. App. at 511.

Third, and finally, the Veteran has provided competent and credible lay testimony that his tinnitus began during service and has existed since that time; to include his February 2008 claim and at his July 2011 Board hearing.  Further, the Veteran's wife submitted an April 2008 statement reporting that she has known the Veteran since high school, began dating him in 1970 upon his return from Vietnam, and married him in 1974.  She described the Veteran's habit of sleeping with the television or radio on to drown out the ringing in his ears.  Moreover, at his December 2008 VA examination the Veteran reported 1970 onset for tinnitus, saying that he has had this disorder since his return from Vietnam.  The Board finds the Veteran's testimony both competent and credible.  See Charles, 16 Vet. App. at 374 (2002); Caluza, 7 Vet. App. at 511.

Although the December 2008 VA examiner and June 2012 VA addendum provided negative medical opinions, these opinions are of no probative value.  Both examiners based their opinion on the lack of medical documentation for in-service treatment of tinnitus, ignoring the Veteran's reports of in-service onset for tinnitus and his wife's April 2008 statement.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (noting that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination).  

In this case, there is competent, credible evidence that the Veteran was exposed to loud noise in service and has experienced tinnitus during and since service.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.  

REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for chronic left ear infections.  Remand is required to obtain the Veteran's VA treatment records.  

A prior Court or Board remand confers upon the Veteran the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the March 2012 remand, the Board instructed the AOJ, in pertinent part, to obtain the Veteran's VA treatment records from September 2009 to the present.  An undated document notes that there are no VA records from Ann Arbor, Michigan, for the requested time period, but does not indicate the time period.  In June 2012, the AOJ transferred the Veteran's Detroit, Michigan VAMC treatment records for May 10, 2010 to Virtual VA.  However, it is unclear whether the AOJ searched for records before or after this date, to include on and after September 2009 as requested by the Board remand.  Accordingly, further remand is required to correct this deficiency.


Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment since September 2009.  This should specifically include the Detroit VAMC, Tampa VAMC, Pasco Outpatient Clinic, and any other VA facility the Veteran may use.  If any clarification from the Veteran is required regarding his dates and places of treatment, contact him for the necessary information.  Document for the claims file the dates searched and provided.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


